Citation Nr: 1534731	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-31 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for epistaxis.  

2.  What evaluation is warranted for migraine headaches prior to March 5, 2010?

3.  What evaluation is warranted for migraine headaches since March 5, 2010?

4.  What evaluation is warranted for left hip bursitis prior to March 5, 2010?

5.  What evaluation is warranted for left hip bursitis since March 5, 2010?

6.  What evaluation is warranted for lumbar degenerative arthritis prior to March 5, 2010?

7.  What evaluation is warranted is lumbar degenerative arthritis since March 5, 2010.

8.  What evaluation is warranted for bilateral plantar fasciitis since September 1, 2008?  

9.  What evaluation is warranted for onychomycosis of the hands, fingernails and left foot since September 1, 2008?   


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to August 2008. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case was certified to the Board by the Houston, Texas RO. 

The Veteran appeared at a video conference hearing before the undersigned in May 2015.  A transcript of that hearing is of record.  



FINDINGS OF FACT

1.  Prior to March 5, 2010, migraine headaches were manifested by headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months but not by very frequent completely prostrating and prolonged migraine attacks that were productive of severe economic inadaptability.  

2.  Prior to March 5, 2010, left hip bursitis was manifested by painful motion.  Left hip flexion limited to 30 degrees was not shown prior to March 5, 2010. 

3.  Prior to March 5, 2010, lumbar degenerative arthritis was manifested by painful motion.  

4.  Prior to March 5, 2010, forward thoracolumbar flexion was not less than 61 degrees, the combined range of thoracolumbar motion was not less than 121 degrees, and/or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not shown prior to March 5, 2010.  
 
5.  During the May 2015 videoconference hearing, the Veteran, through her representative, withdrew from appellate consideration the claim of entitlement to service connection for epistaxis.  

6.  During the May 2015 videoconference hearing, the Veteran, through her representative, withdrew from appellate consideration the claim of entitlement to an initial rating higher than 30 percent for migraine headaches since March 5, 2010.  

7.  During the May 2015 videoconference hearing, the Veteran, through her representative, withdrew from appellate consideration the claim of entitlement to an initial rating higher than 10 percent for left hip bursitis since March 5, 2010.  

8.  During the May 2015 videoconference hearing, the Veteran, through her representative, withdrew from appellate consideration the claim of entitlement to an initial rating higher than 10 percent for lumbar degenerative arthritis since March 5, 2010.  

9.  During the May 2015 videoconference hearing, the Veteran, through her representative, withdrew from appellate consideration the claim of entitlement to an initial compensable rating for bilateral plantar fasciitis.

10.  During the May 2015 videoconference hearing, the Veteran, through her representative, withdrew from appellate consideration the claim of entitlement to an initial compensable rating for onychomycosis of the hands, fingernails and left foot .  

CONCLUSIONS OF LAW

1.  Prior to March 5, 2010, the criteria for a 30 percent rating, but no higher, for migraine headaches were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  Prior to March 5, 2010, the criteria for a 10 percent rating, but no higher, for left hip bursitis were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019-5252 (2014).

3.  Prior to March 5, 2010, the criteria for a 10 percent rating, but no higher, for lumbar degenerative arthritis were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

4.  The criteria for withdrawal of the appeal of entitlement to service connection for epistaxis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2014).

5.  The criteria for withdrawal of the appeal of entitlement to an initial rating higher than 30 percent for migraine headaches since March 5, 2010 have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.204, 20.1404.

6.  The criteria for withdrawal of the appeal of entitlement to an initial rating higher than 10 percent for left hip bursitis since March 5, 2010 have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.204, 20.1404.

7.  The criteria for withdrawal of the appeal of entitlement to an initial rating higher than 10 percent for lumbar degenerative arthritis since March 5, 2010 have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.204, 20.1404.

8.  The criteria for withdrawal of the appeal of entitlement to an initial compensable rating for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.204, 20.1404.

9.  The criteria for withdrawal of the appeal of entitlement an initial compensable rating for onychomycosis of the hands, fingernails and left foot  have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.204, 20.1404.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

As service connection, initial ratings, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Migraine Headaches 

The Veteran appeals the denial of entitlement to an initial compensable rating for migraine headaches prior to March 5, 2010.  Migraine headaches are rated under Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is warranted where there is evidence of characteristic prostrating attacks due to migraines that average one every two months lasting over several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In light of the evidence of record, the Board finds that the criteria for a 30 percent evaluation for migraine headaches prior to March 5, 2010 were met.  In this regard, in August 2009 it was noted that the Veteran experienced migraines at least once monthly that were associated with dizziness, light sensitivity, nausea and incapacitation.  During her hearing, she stated she had about three to four migraines monthly during this time.  Although she reported working during this time, she claimed there were many times a month were she was unable to get out of bed because of her migraines.  

Neither the rating criteria nor the United States Court of Veterans Claims (Court) have defined "prostrating," however, by way of reference, "prostration" is defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  The Veteran reported having prostrating or completely incapacitating attacks at least once a month prior to March 5, 2010.  The Veteran is competent report the nature and frequency of her headaches and the Board finds that her statements are credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Board finds that the appellant's headache symptoms approximated characteristic prostrating attacks occurring on an average once a month over the last several months prior to March 5, 2010.

The Board finds, however, that entitlement to a rating higher than 30 percent disabling is not warranted as there is no evidence that the Veteran's headache attacks were both very frequent, completely prostrating and prolonged.  Further, there is no evidence that they were productive of severe economic inadaptability.  Indeed, during the April 2008 examination it was noted that the Veteran's usual occupation was personnel manager, that she had worked at that job since 1987, and that she was currently employed in the same job.  Lay statements from family, coworkers and supervisors expressed that the Veteran's migraines caused her to arrive late to work at times and sometimes miss scheduled appointments or a meetings, however, severe economic inadaptability due to migraines was not shown then, nor was it shown at any time prior to March 5, 2010.  Accordingly, entitlement to an evaluation of 30 percent disabling but no more was warranted prior to March 5, 2010.

Left hip 

The Veteran appeals the denial of a compensable rating for left hip bursitis prior to March 5, 2010.  Left hip bursitis is rated under Diagnostic Code 5019. Diagnostic Code 5019 directs that bursitis is to be rated on limitation of motion of the affected part.  Under Diagnostic Code 5252, limitation of flexion of the thigh, a 10 percent rating is assigned for flexion limited to 45 degrees; and a 20 percent rating is assigned for flexion limited to 30 degrees.  The normal range of hip flexion is from 0 to 125 degrees.  Normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

During her 2015 hearing, the Veteran reported left hip pain since leaving service.  Furthermore, VA examinations, outpatient treatment records and lay statements of record throughout this appeal show continued complaints of left hip pain.  Painful motion is entitled to at least the minimum compensable rating for the joint under 38 C.F.R. § 4.59.  As there are examination findings disclosing left hip bursitis and credible evidence of painful motion, the criteria of 38 C.F.R. § 4.59 are met.  Based upon credible evidence of pain and the provisions of 38 C.F.R. § 4.59, a uniform 10 percent evaluation is granted for left hip bursitis. 

The Board, however, finds that entitlement to a rating higher than 10 percent is not warranted for left hip bursitis during this period.  To that end, the April 2008 examination disclosed left hip flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation 40 degrees.  Left hip joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

There is no other evidence dated prior to March 5, 2010 which provides pertinent range of motion findings.  To warrant a higher rating, the evidence must show that left hip flexion was limited to 30 degrees.  At worst, left hip flexion limited to 125 degrees is shown.  Accordingly, entitlement to a rating higher than 10 percent is not warranted during this period of time.  

In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Neither the lay or medical evidence, however, reflects that the requirements for a rating higher than 10 percent disabling have been met.  To the extent that the Veteran reports left hip pain, the Board notes that the 10 percent rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.


Lumbar Spine 

The Veteran appeals the denial of a compensable rating for lumbar degenerative arthritis prior to March 5, 2010.  Lumbar degenerative arthritis is rated under Diagnostic Code 5242.  38 C.F.R. § 4.71a.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

In exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion outlined above.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

In May 2015, the Veteran testified that she had experienced lumbar pain since leaving service.  VA examinations, outpatient treatment records and lay statements of record throughout this appeal show continued complaints of lumbar spine pain.  Painful motion is entitled to at least the minimum compensable rating for the joint under 38 C.F.R. § 4.59.  As there are examination findings disclosing degenerative changes of the lumbar spine and credible evidence of painful motion, the criteria of 38 C.F.R. § 4.59 are met.  Based upon credible evidence of pain and the provisions of 38 C.F.R. § 4.59, a uniform 10 percent evaluation is granted for lumbar spine degenerative arthritis.  

The Board, however, finds that entitlement to a rating higher than 10 percent is not warranted for lumbar degenerative arthritis during this period.  To that end, the April 2008 VA examination disclosed lumbar flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees and left and right rotation to 30 degrees.  Lumbar joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no evidence of radiating pain on movement and muscle spasms were absent.  

There is no other evidence dated prior to March 5, 2010 which provides the pertinent range of motion findings that are required by the rating schedule.  The evidence established that forward flexion of the thoracolumbar spine was limited to at most 90 degrees and the combined range of thoracolumbar motion was 240 degrees.  Muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis were also not shown on examination.  Rather, the VA examination disclosed her gait was normal and there was no evidence of abnormal spinal contour.  Hence, the criteria for a rating higher than 10 percent were not met during this period.

As the Veteran is not service connected for an intervertebral disc syndrome a higher rating is not warranted based on incapacitating episodes for any time period during this appeal.  Indeed, the April 2008 examiner specifically found no evidence of an intervertebral disc syndrome.

The Board acknowledges the Veteran's assertions that her disabilities were more severe than evaluated to include her reports of pain and functional limitations.  The Veteran is competent to report her symptoms and has presented credible testimony.  Layno, 6 Vet. App. at 469.  The Board also accepts that she has functional impairment of her left hip and thoracolumbar spine.  DeLuca.  Neither the lay nor medical evidence, however, reflects the degree of functional limitation needed for a rating higher than 10 percent.  The Board finds that the most probative evidence consists of those examination reports prepared by trained medical professionals and such evidence demonstrates that the assigned 10 percent ratings are appropriate.

The discussion above reflects that the symptoms of the Veteran's migraine headaches, left hip and lumbar disabilities are contemplated by the applicable rating criteria.  The effects of her disabilities, including pain, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether her disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

An inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  While the evidence shows that the Veteran's service connected disabilities may cause some occupational limitations, the objective and subjective evidence does not demonstrate that the she was unemployable as a result of her disabilities during this time.  Therefore, any inferred claim for a total disability evaluation based on individual unemployability due to service connected disorders is inapplicable in this case.


Remaining Issues on Appeal 

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.

During the May 2015 videoconference hearing, the Veteran, through her representative, withdrew the claims of entitlement to service connection for epistaxis, entitlement to an initial rating higher than 30 percent for migraine headaches since March 5, 2010, entitlement to an initial rating higher than 10 percent for left hip bursitis since March 5, 2010, entitlement to an initial rating higher than 10 percent for lumbar degenerative arthritis since March 5, 2010, entitlement to an initial compensable rating for bilateral plantar fasciitis, and entitlement an initial compensable rating for onychomycosis of the hands, fingernails and left foot .  The Board finds that her statement qualifies as a valid withdrawal of the claims in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the claims, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review it.  Hence, these claims are dismissed. 


ORDER

Entitlement to a 30 percent rating, but no higher, for migraine headaches prior to March 5, 2010 is granted subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a 10 percent rating, but no higher, for left hip bursitis prior to March 5, 2010 is granted subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a 10 percent rating, but no higher, for lumbar degenerative arthritis prior to March 5, 2010 is granted subject to the laws and regulations governing the award of monetary benefits.  

The claim for entitlement to service connection for epistaxis is dismissed.  

The claim for entitlement to an initial rating higher than 30 percent for migraine headaches since March 5, 2010 is dismissed. 

The claim for entitlement to an initial rating higher than 10 percent for left hip bursitis since March 5, 2010 is dismissed.  

The claim for entitlement to an initial rating higher than 10 percent for lumbar degenerative arthritis since March 5, 2010 is dismissed.  

The claim for entitlement to an initial compensable rating for bilateral plantar fasciitis is dismissed.

The claim for entitlement an initial compensable rating for onychomycosis of the hands, fingernails and left foot  is dismissed.  



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


